DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







5.	Claims 1-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2010/0126735 A1) to Allison et al.  (hereinafter Allison).
	Allison is directed toward methods for centralizing a bore member in a well bore.   Allison discloses at paragraph [0062] that the device uses centralizing ribs externally attached to the casing to center the device in the bore.  Allison discloses at paragraph [0054] that the device may initially be in a non-deployed position.  Allison discloses at paragraph [0037] that a seal element may radially expand outward.  Allison discloses at paragraph [0036] that any type of swellable material may be used and the material may expand from swelling.  Allison discloses at paragraph [0054] that expansion will bias the centralizing arms outward.  Allison discloses each and every element as arranged in claims 1-9 and 16.

6.	Claims 1-15 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2007/0181224 A1) to Marya et al.  (hereinafter Marya).
Marya is directed toward oil field apparatuses that use degradable compositions.   Marya discloses at paragraph [0036] that the degradable member may be made of particles disposed in a polymer matrix.  Marya discloses at paragraph [0036] that the response may be pH activated.  Marya discloses at paragraph [0098] that the apparatus may have an alloy tail section with arms capable of engagement.  Marya discloses at paragraph [0008] that the invention involves plugs for well bore engagement.  Marya discloses at paragraph [0011] that the degradable material may be protected by a coating that remains functional until an activation condition is presented and the degradable material dissolves and moves the device from the employed/engaged position to the non-deployed position that it is initially biased in the deployed position.  Marya discloses at paragraph [0013] that the degradable particles include calcium.  Marya discloses at paragraph [0013] that the composite can be reinforced with fibers.  Marya discloses at paragraph [0093] that the calcium filler is present up to 20% of the polymer matrix that reads on Applicants range of 0.1 to 40% by weight.  Marya discloses each and every element as arranged in claims 1-15 and 18-27.

7.	Claims 1-23, 26-27 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2008/0149345 A1) to Marya et al.  (hereinafter Marya2).
Marya2 is directed toward oil field apparatuses that uses degradable compositions or swellable composites with arms to engage bores.   Marya2 discloses at paragraph [0010] that a device is designed that uses a smart degradable of reactive metals of calcium, magnesium or aluminum.  Marya2 discloses at paragraph [0010] that the reactive metals may be used in combination with a plastic, such as a matrix or coating.  Marya2 discloses at paragraph [0011] that epoxy metal composites may be used.  Marya2 discloses at paragraph [0011] that the device may be used in a tubular member or arm that would engage a wellbore (see Fig. 4).  Marya2 discloses at paragraph [0024] that the degradation converts the tool from a first state to a second state upon degradation aka non-deployed to deployed state.  Marya2 discloses at paragraph [0025] that the degradation is in response to an activation stimulus of temperature, pH or chemical from reaction such as with water.  Marya2 discloses at paragraph [0028] that the smart materials may have a coating to retard the onset of degradation, which may be in the form of a plastic coating.  Marya2 discloses at paragraph [0031] that degradation activation may have a bendable arm.  Marya2 discloses at paragraph [0046] that the degradable active material holds a spring loaded arm in a non-deployed position until an activation state is reached that extends the arm having a greater diameter than the non-deployed state.   Marya2 discloses at paragraph [0048] that the smart materials may be placed in hollow components or cavities (see Fig. 6).  Marya2 discloses at paragraph [0052] that the smart materials may be in the form of a composite and have layers of different materials to tailor the activation response.  Marya2 discloses In Fig 2A, 2B and 2C where the degradable material in a recess moves a member to a deployed position.  Marya2 discloses in Fig 4 where the deployable members are spaced apart in a longitudinal axis to centralize the member in the bore.   Marya2 discloses in Fig 2D where the member is biased in the deployed position and degrades to the non-deployed position.  Marya2 discloses each and every element as arranged in claims 1-23, 26-27 and 32-33.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0126735 A1) to Allison et al.  (hereinafter Allison).
	Allison is directed toward methods for centralizing a bore member in a well bore.   Allison discloses at paragraph [0062] that the device uses centralizing ribs externally attached to the casing to center the device in the bore.  Allison discloses at paragraph [0054] that the device may initially be in a non-deployed position.  Allison discloses at paragraph [0037] that a seal element may radially expand outward.  Allison discloses at paragraph [0036] that any type of swellable material may be used and the material may expand from swelling.  Allison discloses at paragraph [0054] that expansion will bias the centralizing arms outward.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Allison to select each and every element as arranged to form a prime facie case of obviousness in claims 1-9 and 16.




11.	Claims 1-15 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2007/0181224 A1) to Marya et al.  (hereinafter Marya).
Marya is directed toward oil field apparatuses that use degradable compositions.   Marya discloses at paragraph [0036] that the degradable member may be made of particles disposed in a polymer matrix.  Marya discloses at paragraph [0036] that the response may be pH activated.  Marya discloses at paragraph [0098] that the apparatus may have an alloy tail section with arms capable of engagement.  Marya discloses at paragraph [0008] that the invention involves plugs for well bore engagement.  Marya discloses at paragraph [0011] that the degradable material may be protected by a coating that remains functional until an activation condition is presented and the degradable material dissolves and moves the device from the employed/engaged position to the non-deployed position that it is initially biased in the deployed position.  Marya discloses at paragraph [0013] that the degradable particles include calcium.  Marya discloses at paragraph [0013] that the composite can be reinforced with fibers.  Marya discloses at paragraph [0093] that the calcium filler is present up to 20% of the polymer matrix that reads on Applicants range of 0.1 to 40% by weight.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Marya to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-15 and 18-27.



12.	Claims 1-23, 26-27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0149345 A1) to Marya et al.  (hereinafter Marya2).
Marya2 is directed toward oil field apparatuses that uses degradable compositions or swellable composites with arms to engage bores.   Marya2 discloses at paragraph [0010] that a device is designed that uses a smart degradable of reactive metals of calcium, magnesium or aluminum.  Marya2 discloses at paragraph [0010] that the reactive metals may be used in combination with a plastic, such as a matrix or coating.  Marya2 discloses at paragraph [0011] that epoxy metal composites may be used.  Marya2 discloses at paragraph [0011] that the device may be used in a tubular member or arm that would engage a wellbore (see Fig. 4).  Marya2 discloses at paragraph [0024] that the degradation converts the tool from a first state to a second state upon degradation aka non-deployed to deployed state.  Marya2 discloses at paragraph [0025] that the degradation is in response to an activation stimulus of temperature, pH or chemical from reaction such as with water.  Marya2 discloses at paragraph [0028] that the smart materials may have a coating to retard the onset of degradation, which may be in the form of a plastic coating.  Marya2 discloses at paragraph [0031] that degradation activation may have a bendable arm.  Marya2 discloses at paragraph [0046] that the degradable active material holds a spring loaded arm in a non-deployed position until an activation state is reached that extends the arm having a greater diameter than the non-deployed state.   Marya2 discloses at paragraph [0048] that the smart materials may be placed in hollow components or cavities (see Fig. 6).  Marya2 discloses at paragraph [0052] that the smart materials may be in the form of a composite and have layers of different materials to tailor the activation response.  Marya2 discloses In Fig 2A, 2B and 2C where the degradable material in a recess moves a member to a deployed position.  Marya2 discloses in Fig 4 where the deployable members are spaced apart in a longitudinal axis to centralize the member in the bore.   Marya2 discloses in Fig 2D where the member is biased in the deployed position and degrades to the non-deployed position.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Marya2 to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-23, 26-27 and 32-33.

Allowable Subject Matter
13.	Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the polymer matrix with active material as claimed.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766